UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1043



CURTIS E. SALYERS,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Big Stone Gap. Glen M. Williams, Senior Dis-
trict Judge. (CA-98-169-2)


Submitted:   May 23, 2000                  Decided:   June 19, 2000


Before MURNAGHAN, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph E. Wolfe, Erick A. Bowman, WOLFE & FARMER, Norton, Virginia,
for Appellant. John M. Sacchetti, Regional Chief Counsel, Patricia
M. Smith, Deputy Regional Chief Counsel, Robert W. Flynn, Assistant
Regional Counsel, Office of General Counsel, SOCIAL SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania; Robert P. Crouch, Jr.,
United States Attorney, Julie C. Dudley, Assistant United States
Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Curtis E. Salyers appeals the district court’s order affirming

the decision of the Commissioner of the Social Security Admin-

istration denying disability benefits. We have reviewed the record

and the district court’s opinion adopting the magistrate judge’s

report and find no reversible error.    Accordingly, we affirm the

district court.   See Salyers v. Apfel, No. CA-98-169-2 (W.D. Va.

Nov. 4, 1999).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2